Citation Nr: 0016347	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, among other things, denied entitlement to 
an increased evaluation for anxiety reaction.  

In February 1997, the Board denied the issue of entitlement 
to a temporary total disability rating and remanded the issue 
of an increased rating for anxiety reaction to the RO for 
further development.  The requested developments have been 
accomplished to the extent possible and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  Under the criteria in effect prior to November 7, 1996, 
the veteran's service-connected anxiety reaction produces 
"definite" occupational and social impairment, but no more.  

4.  The veteran's subjective complaints and objective medical 
evidence of an anxiety reaction produces no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, under the 
criteria currently in effect.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9400 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9400, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (1999)).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97 (precedent opinions of the General 
Counsel of the VA); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Historically, the RO granted entitlement to service 
connection for anxiety reaction by rating decision dated in 
September 1959 and a 30 percent evaluation was assigned, 
which has been in effect since 1958.  The RO most recently 
denied entitlement to an increased evaluation by rating 
decision dated in August 1990.  The veteran contends, in 
essence, that he is entitled to a higher evaluation for his 
service-connected anxiety reaction.  The Board will 
adjudicate the veteran's claim pursuant to both the pre-
amendment and post-amendment versions of the regulations.

The RO has rated the veteran's anxiety reaction under DC 
9400.  Under the pre-amendment criteria, general anxiety was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1996).  

The pre-amended DC 9400 also provided that a 50 percent 
evaluation was warranted for anxiety where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, DC 9400 
(1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  See Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  This 
definition applies to the claim for the period during which 
the "old" criteria pertain.

Under the pre-amended regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "post-amendment" criteria), which were 
considered by the RO, a 10 percent evaluation may be assigned 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
anxiety reaction with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9400 (1999).

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Private medical evidence reveals that the veteran had been 
treated for many years for a psychiatric disorder.  A letter 
from a private treating physician indicated that he had 
treated the veteran from 1977 to 1980 and again, 
sporadically, since May 1989 with a diagnosis of chronic 
paranoid schizophrenia.  Another private physician related in 
November 1991 that he had treated the veteran for 
hypertension and nervous tension.  Outpatient treatment notes 
demonstrate on-going treatment for anxiety, depression, and 
alcohol abuse in remission.  Multiple occupational therapy 
notes reflect that he was alert and oriented, occasionally 
untidy, talkative, and generally presented with moderate 
socialization.

Upon remand from the Board, the veteran underwent a VA mental 
disorders examination in April 1997.  A history of past 
hospitalizations was noted, and he was being followed at the 
mental health clinic.  Medications included Librium and 
Valium.  The veteran reported that he did not have a steady 
job but worked at his son's grocery business.  He related 
vague complaints, and a history of episodic alcohol abuse was 
noted.  He lived with his wife and had two grown children.  
He complained of restlessness, hypertension, and weakness.  
He admitted to alcohol abuse but had abstained for some time.  
He was treated at the clinic and stated that he related well 
with everyone.  He also helped out at the gas station close 
to his son's business.  

Mental status examination revealed that the veteran was well-
developed, obese, and was casually dressed.  He was unclean, 
alert, in contact, and conversation was spontaneous.  He was 
rather verborrheic, monotonous, but there were no delusions 
or thought disorders detected.  No looseness of association, 
mannerisms, or suicidal ruminations were observed.  He was 
oriented, memories were preserved, but a rather dependent 
structure with some depressive components was noted.  The 
examiner reflected that the veteran liked to talk and 
mentioned that all his family were professionals.  His 
judgment was preserved and he differentiated well between 
right and wrong.  The final diagnosis was generalized anxiety 
disorder, and the global assessment of functioning (GAF) was 
reported at 75.  The examiner concluded that the veteran was 
basically operating grossly in a moderate way, related with 
people, socialized, etc., and there was no evidence of 
hospitalizations in the past 8-9 years.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent is not 
in order under either the pre or post-amendment criteria.  
First, although the veteran reportedly has not worked for a 
number of years, the most recent VA examination report 
indicates that he had worked in his son's business and at a 
local gas station.  Moreover, it appears that he is able to 
socialize well with others, gets along with his family, 
helped with his peers in occupational therapy sessions, and 
was cooperative with treatment.  Further, a 50 percent 
evaluation under the pre-amendment criteria required the 
reliability, flexibility, and efficiency levels to be so 
reduced as to result in considerable industrial impairment.  
In this case, the veteran was alert and oriented when 
examined, lived with his family, worked in the family 
business, attended his clinic visits and VA examination by 
himself, and was in no acute distress.  Thus, the evidence 
does not show that a 50 percent evaluation is in order under 
the pre-amendment criteria.  

Similarly, a 50 percent evaluation is not warranted under the 
post-amendment criteria.  Specifically, there is no evidence 
of flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran may have experienced some 
of these symptoms, such as disturbance of motivation, there 
is no medical evidence of any other symptoms consistent with 
a 50 percent disability rating.  A single symptom is not 
sufficient to warrant an evaluation in excess of 30 percent 
evaluation under the amended criteria.  Moreover, the veteran 
has also been noted to be oriented to time, place, and 
person, and to be without evidence of psychosis, delusions, 
or hallucinations.  

Although he appears to be on psychiatric medication, the 
Board also notes that the veteran has not been hospitalized 
for a psychiatric disability for many years.  Thus, the 
evidence does not support the requirements of a 50 percent 
evaluation.  Therefore, the Board concludes that the 
veteran's service-connected anxiety is appropriately 
compensated by the assignment of a 30 percent disability 
evaluation.  Accordingly, the Board finds that the schedular 
criteria for a rating in excess of the currently assigned 30 
percent disability evaluation are not met.    

The Board also notes that the most recent GAF is reported at 
75, indicating that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g. temporarily falling behind in 
schoolwork).  This finding is also consistent with a 30 
percent evaluation under DC 9400, but does not support a 
rating in excess of 30 percent.  As noted above, a 30 percent 
evaluation under the post-amendment criteria is warranted 
with symptoms of depressed mood, anxiety, suspiciousness, 
weekly panic attacks, sleep impairment, and mild memory loss.  
Based on the evidence above, the Board concludes that the 
veteran's service-connected anxiety reaction is appropriately 
compensated by the assignment of a 30 percent disability 
evaluation under the amended regulations.  Accordingly, the 
Board finds that the schedular criteria for a rating in 
excess of the currently assigned 30 percent disability 
evaluation are not met under either criteria.    

The Board has considered the veteran's written statements 
that his anxiety reaction is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.


ORDER

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated at 30 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

